Citation Nr: 1641310	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  13-13 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for testicular atrophy to include as due to herbicide exposure.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which denied entitlement to service connection for testicular atrophy and infertility.  During the course of the appeal, in a March 2016 RO rating decision, the Veteran was granted service connection for infertility.  As such, the matter has been recharacterized as reflected on the title page of this decision.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in October 2014.  A transcript of the hearing is associated with the claims file.  

In April 2015 the Board remanded the claim to the AOJ for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has testicular atrophy that is etiologically related to a disease, injury, or event which occurred in service, including exposure to herbicides.  


CONCLUSION OF LAW

Service connection for the Veteran's testicular atrophy is not warranted.  38 U.S.C.A. § 1110, 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

While the Veteran was not provided with pre-adjudicatory notice, the April 2013 statement of the case satisfied the duty to notify provisions.  Thus, any prejudice that could result from the timing of the notice has been cured.

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, relevant VA medical records and VA medical examinations, articles and treatises submitted by the Veteran and the Veteran's own contentions.  The January 2016 examination regarding the genitourinary system was conducted in accord with the Board's April 2015 remand requests.

The Board recognizes that the VA examiner did note the fact that the Veteran's claimed disability was not recognized as a presumptive disorder in cases of herbicide exposure and that a medical opinion is not adequate if it relies solely on that fact.  However, in this instance, the VA examiner's notation was made within a larger discussion of Institute of Medicine's "Veterans and Agent Orange Update 2008" and the more recent update in 2012, and the relevant clinical studies therein.  As the examiner's conclusions were clearly based in part on the actual underlying clinical studies, and because the examiner also relied on other facts such as the nature and circumstances of the actual exposure in this case, the Board finds the VA opinion adequate.

Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, the Board notes that testicular atrophy is not on list of chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As such, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

A Veteran, who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307 (a)(6)(ii). 

If a Veteran was exposed to herbicide agents, service connection is presumed for several listed diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309 (e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.

Certain diseases are associated with herbicide exposure for purposes of the presumption and listed at 38 C.F.R. § 3.309 (e).  VA's Secretary, however, has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600, 42608 (2002).  Testicular atrophy is not a disease for which VA has found a positive association to herbicide exposure.

This determination, however, does not in any way preclude VA from granting service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039.  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  Brock v. Brown, 10 Vet. App. 155 (1997).

Facts and analysis

The Veteran asserts entitlement to service connection for testicular atrophy due to herbicide exposure in-service.  

The Veteran has a current diagnosis of testicular atrophy.  See January 2016 VA examination.  

The Veteran's military personnel records indicate service in Vietnam.  See e.g., military personnel record dated June 20, 1970 dated in VBMS as August 28, 2015, p. 10.  Thus, the Veteran has presumed exposure to herbicides.  The remaining question is whether there is a link between the Veteran's testicular atrophy and service.  

The Board finds that the preponderance of the evidence is against a finding that the Veteran's testicular atrophy is etiologically related to active duty, including exposure to herbicides.     

The Veteran's service treatment records (STRS) are negative for any complaints, treatment, or diagnosis of any testicular atrophy.  Significantly, the Veteran's May 1971 exit examination indicated a normal clinical evaluation of the Veteran's genitourinary system.  

Post-service, the evidence of record indicates that the Veteran did not seek medical treatment for testicular atrophy until many years following discharge.  However, the Board notes that in a VA Agent Orange program note dated October 8, 2011 the Veteran reported trouble with testicular atrophy since service.  

In support of his claim, the Veteran has submitted multiple articles and treatises indicating a possible relationship between herbicide exposure and testicular atrophy.  In three articles, a relationship between herbicides and testicular atrophy was indicated based on testing of laboratory animals.  See online article titled "Hidden "Agent Orange" Chemical They Want to Sneak into Your Food" dated February 2012 and "Effect of Occupational Exposure on Male Fertility: Literature Review" from Industrial Health 2003, 41, 55-62 and Journal of Pesticide Reform article, Winter 2005, Vol. 25, No. 4-updated in April 2006.  Of note, is an article titled "Dow Brand Dioxin: Dow Makes You Poison Great Things," a Greenpeace report, which indicates a relationship between dioxin and testicular atrophy (date of publish not indicated).  

The Veteran was afforded a VA examination in January 2016.  The VA examiner provided a negative nexus opinion between the Veteran's testicular atrophy and service, including exposure to herbicides.  The VA examiner rationalized that the Veteran reported during the VA examination that the testicular atrophy "came after" service and there was no clear date for its inception, other than it was not incurred and did not manifest during active duty.  In the rationale regarding the Veteran's exposure to Agent Orange, the VA examiner noted a careful review of the medical evidence submitted by the Veteran.  Thereafter, the extent of the Veteran's Agent Orange exposure was summarized which highlighted that exposure did not include a direct handling of Agent Orange or being directly sprayed with the herbicide and that there was no information, then or now, regarding the level of dioxin in the Veteran's system.  The examiner observed that the Veteran did not suffer from chloracne during or after service.  As noted, the VA examiner also discussed clinical studies and other findings contained in the Institute of Medicine's Agent Orange updates of 2008 and 2012.

The Board finds that the most probative evidence of record indicates that testicular atrophy is not related to service, to include any herbicide exposures during service. The Board accords the 2016 VA medical opinion significant probative value; it considered the Veteran's lay statements, literature submitted by the Veteran, and provided a supporting rationale for the opinion.  The examiner also provided a discussion and analysis of the medical literature and the Veteran's particular circumstances.

In addition, although the Veteran is competent to describe his symptoms and in-service events, he is not competent to relate his current testicular atrophy to service, including exposures therein.  To this extent, the determination whether the Veteran's testicular atrophy is related to herbicide exposure is a complex medical determination that the Veteran is not competent to make, as it is distinguishable from such readily lay observable conditions such as flat feet, varicose veins, and a broken leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Likewise, the medical articles and treatises submitted by the Veteran are too general in nature are not specific to the facts of this case.  Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999). Here, while of some probative value, they do not outweigh the case-specific findings of the VA medical opinion.

In summary, the preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102. 


 ORDER

Entitlement to service connection for testicular atrophy is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


